1                      IN THE UNITED STATES DISTRICT COURT
2
                              FOR THE DISTRICT OF ALASKA
3

4
       METLAKATLA INDIAN
5      COMMUNITY, a Federally
       Recognized Indian Tribe,                         Case No. 5:20-cv-00008-JWS
6

7                           Plaintiff,
                                                         ORDER ON MOTION AT
8
              vs.                                            DOCKET 22
9
       MICHAEL J. DUNLEAVY, Governor
10
       of the State of Alaska, DOUG
11     VINCENT-LANG, Commissioner of
       the Alaska Department of Fish and
12     Game, and AMANDA PRICE,
13     Commissioner of the Alaska
       Department of Public Safety,
14

15                          Defendants.

16

17

18                               I.   MOTION PRESENTED
19
            At docket 22, Defendants, Michael J. Dunleavy, Governor of the State of
20

21
     Alaska; Doug Vincent-Lang, Commissioner of the Alaska Department of Fish and

22   Game; and Amanda Price, Commissioner of the Alaska Department of Public Safety
23
     (collectively the “State”), move to dismiss the Metlakatla Indian Community’s (“MIC”
24
     or the “Community”) amended complaint, which seeks declaratory and injunctive
25

26   relief in relation to the State’s limited entry permit program for commercial fishing in
27
     state waters.
28




            Case 5:20-cv-00008-JWS Document 25 Filed 02/17/21 Page 1 of 19
1                                          II.    BACKGROUND
2
             MIC is a federally recognized Indian tribe that occupies land on the Annette
3

4
     Islands Reserve in Southeast Alaska (the “Reserve”). MIC is unique in that it occupies

5    the only federal Indian reservation in the State of Alaska. The Reserve was created by
6
     Congress in 1891 in order to officially authorize the settlement of a group of Tsimshian
7
     Indians, consisting of about 800 members and led by missionary priest William
8

9    Duncan, that had emigrated to the Annette Islands from British Columbia a few years
10
     earlier, in 1887, on the encouragement of United States officials. The statute creating
11
     the reservation reads as follows:
12

13           That until otherwise provided by law the body of land known as Annette
             Islands, situated in Alexander Archipelago in southeastern Alaska, on
14           the north side of Dixon’s entrance, be, and the same is hereby, set apart
15
             as a reservation for the use of the Metlakahtla [sic] Indians, and those
             people known as Melakahtlans [sic] who have recently emigrated from
16           British Columbia to Alaska, and such other Alaskan natives as may join
17
             them, to be held and used by them in common, under such rules and
             regulations, and subject to such restrictions, as may [be] prescribed from
18           time to time by the Secretary of the Interior. 1
19
     From the time of settlement and after the 1891 creation of the Reserve, members of
20
     surrounding Alaska native tribes joined the Community. The Community, like the
21

22   tribes from which their members came, relied on fishing as part of their economy and
23
     traditions, and fished waters within a day’s travel of the Reserve.
24

25

26

27

28            An act to repeal timber-culture laws, and for other purposes, ch. 561 § 15, 26 Stat. 1095,
              1

     1101 (March 11, 1891) (codified at 48 U.S.C. § 358 and later 25 U.S.C. § 495 (omitted)).

     Metlakatla Indian Community v. Dunleavy, et al.                       Case No. 5:20-cv-00008-JWS
     Order on Motion at Docket 22                                                               Page 2
             Case 5:20-cv-00008-JWS Document 25 Filed 02/17/21 Page 2 of 19
1            On April 7, 1916, Alaska Pacific Fisheries, a non-Metlakatlan corporation,
2
     placed a fish trap “less than 2,000 feet south of a point of land designated as Cedar
3

4
     Point, and within 3,000 feet from the shore of the [Annette Islands] at mean low tide.” 2

5    In response, President Woodrow Wilson issued a proclamation creating an exclusive
6
     fishing zone 3,0000 feet from the mean low tide mark around the Reserve “for the
7
     benefit of the Metlakahtlans [sic] and such other Alaskan natives as have joined them
8

9    or may join them in residence on these islands, to be used by them under the general
10
     fisheries laws and regulations of the United States as administered by the Secretary of
11
     Commerce.” 3 The purpose of the proclamation was to supplement the efforts of the
12

13   Secretary of the Interior in establishing a cannery operation for the Reserve. 4

14           When Alaska Pacific Fisheries refused to move their fish traps, the government
15
     sued. Affirming the lower courts, the Supreme Court held that Congress intended to
16

17
     include the adjacent water of the island—out to 3,000 feet—for the Metlakatlans’ use

18   when it created the Reserve. 5 Thereafter, it was clear that the Reserve’s boundaries
19
     included the immediate waters surrounding the islands, creating an exclusive fishing
20
     zone for the Community. Members also non-exclusively fished in off-reservation
21

22   waters.
23

24

25

26
               Alaska Pac. Fisheries v. United States, 240 F. 274, 276–77 (9th Cir. 1917).
               2

27             Proclamation No. 64, 39 Stat. 1777–1778 (Apr. 28, 1916).
               3
             4
               Id.
28           5
               Alaska Pac. Fisheries v. United States, 248 U.S. 78 (1918); Hynes v. Grimes Packing Co.,
     337 U.S. 86, 113–14 (1949).

     Metlakatla Indian Community v. Dunleavy, et al.                       Case No. 5:20-cv-00008-JWS
     Order on Motion at Docket 22                                                               Page 3
             Case 5:20-cv-00008-JWS Document 25 Filed 02/17/21 Page 3 of 19
1            After statehood, the waters outside of the Reserve became state-managed
2
     fisheries. In 1973, Alaska enacted a limited entry program for commercial fishing in
3

4
     state waters. 6 The Limited Entry Act sought to conserve and rebuild Alaska’s fishery

5    resource and “promote . . . the economic health and stability of commercial fishing in
6
     Alaska.” 7 The Act regulated and controlled who could engage in commercial fishing
7
     by requiring anyone operating commercial fishing gear to have an entry permit. There
8

9    are only a limited number of entry permits for each particular fishery. After the
10
     implementation of the Act in 1973, “entry permits were issued to those who had
11
     previously held gear licenses on a grandfather rights basis subject to detailed statutory
12

13   and regulatory guidelines.” 8 After the initial allotment, permits could be bought and

14   sold on the open market.
15
             MIC alleges that the program excluded participants that could not satisfy the
16

17
     various criteria and strongly favored non-Community members. It alleges that its

18   members cannot now buy into the program because the cost of purchasing a permit on
19
     the open market is prohibitive. It alleges that the enactment and implementation of the
20
     program “[a]ctually excluded most Community fishermen who were among the most
21

22   dependent” on neighboring fisheries. 9 Its complaint alleges that the Limited Entry Act
23
     should not apply to its members because the MIC was granted a non-exclusive right to
24
     fish in off-reservation fisheries designated as Districts 1 and 2. Indeed, if MIC does in
25

26

27            6
                  Alaska Stat. § 16.43.010.
              7
                  Alaska Stat. § 16.43.010(a).
28            8
                  State v. Ostrosky, 667 P.2d 1184, 1188 (Alaska 1983).
              9
                  Docket 20 at 19, ¶ 49.

     Metlakatla Indian Community v. Dunleavy, et al.                      Case No. 5:20-cv-00008-JWS
     Order on Motion at Docket 22                                                              Page 4
             Case 5:20-cv-00008-JWS Document 25 Filed 02/17/21 Page 4 of 19
1    fact possess such a non-exclusive right, the state’s ability to regulate its fishing
2
     activities is limited in nature—it may regulate off-reservation fishing for conservation
3

4
     purposes and only in a non-discriminatory manner. 10 Whether the limited entry

5    program is designed for conservation and implemented in a non-discriminatory
6
     manner, however, is not an issue before the Court here. Rather, the State argues that
7
     MIC does not possess any off-reservation fishing rights subject to special
8

9    consideration. As such, the State argues it retains full authority to regulate commercial
10
     fishing in Districts 1 and 2, and consequently MIC’s complaint must be dismissed.
11
                                     III.   STANDARD OF REVIEW
12

13           Rule 12(b)(6) tests the legal sufficiency of a plaintiff=s claims. In reviewing

14   such a motion, “[a]ll allegations of material fact in the complaint are taken as true and
15
     construed in the light most favorable to the nonmoving party.” 11 To be assumed true,
16

17
     the allegations, “may not simply recite the elements of a cause of action, but must

18   contain sufficient allegations of underlying facts to give fair notice and to enable the
19
     opposing party to defend itself effectively.” 12 Dismissal for failure to state a claim can
20
     be based on either “the lack of a cognizable legal theory or the absence of sufficient
21

22   facts alleged under a cognizable legal theory.” 13 “Conclusory allegations of law . . .
23
     are insufficient to defeat a motion to dismiss.” 14
24

25

26
             10
                  Puyallup Tribe v. Dep’t of Game of Wash., 391 U.S. 392, 398 (1968).
27           11
                  Vignolo v. Miller, 120 F.3d 1075, 1077 (9th Cir. 1997).
             12
                  Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
28           13
                  Balistreri v Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
             14
                  Lee v. City of Los Angeles, 250 F.3d 668, 679 (9th Cir. 2001).

     Metlakatla Indian Community v. Dunleavy, et al.                           Case No. 5:20-cv-00008-JWS
     Order on Motion at Docket 22                                                                   Page 5
             Case 5:20-cv-00008-JWS Document 25 Filed 02/17/21 Page 5 of 19
1            To avoid dismissal, a plaintiff must plead facts sufficient to “state a claim to
2
     relief that is plausible on its face.” 15 “A claim has facial plausibility when the plaintiff
3

4
     pleads factual content that allows the court to draw the reasonable inference that the

5    defendant is liable for the misconduct alleged.” 16 “The plausibility standard is not akin
6
     to a ‘probability requirement,’ but it asks for more than a sheer possibility that a
7
     defendant has acted unlawfully.” 17 “Where a complaint pleads facts that are ‘merely
8

9    consistent with’ a defendant’s liability, it ‘stops short of the line between possibility
10
     and plausibility of entitlement to relief.’” 18 “In sum, for a complaint to survive a
11
     motion to dismiss, the non-conclusory ‘factual content,’ and reasonable inferences
12

13   from that content, must be plausibly suggestive of a claim entitling the plaintiff to

14   relief.” 19
15
                                             IV.       DISCUSSION
16

17
             MIC’s claim that the State cannot enforce its limited entry permit program as to

18   its members who seek to commercial fish in Districts 1 and 2 rests on the assertion that
19
     MIC possesses off-reservation fishing rights in neighboring waters that its members
20
     historically have used as fishing grounds. Such rights, it argues, can be implied from
21

22   Congress’ reservation in 1891. It argues that Congress’ reservation of land for the
23

24

25           15
                Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550
26   U.S. 544, 570 (2007)).
            16
                Id.
27          17
                Id. (quoting Twombly, 550 U.S. at 556).
            18
                Id. (quoting Twombly, 550 U.S. at 557).
28          19
                Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009); see also Starr, 652 F.3d at
     1216.

     Metlakatla Indian Community v. Dunleavy, et al.                        Case No. 5:20-cv-00008-JWS
     Order on Motion at Docket 22                                                                Page 6
             Case 5:20-cv-00008-JWS Document 25 Filed 02/17/21 Page 6 of 19
1    Community necessarily included appurtenant fishing rights in off-reservation waters,
2
     without which the Community could not thrive. The argument is based on the fact that
3

4
     Congress knew the Community relied upon fishing when it granted the reservation,

5    that Community members have fished the surrounding waters since their arrival in
6
     1887, and that after the creation of the Reserve government officials acknowledged the
7
     Community’s fishing practices and allowed such fishing to continue “unimpeded for
8

9    decades” until the limited entry program in 1973.
10
             MIC is not asserting that its reserved right to fish free of the State’s interference
11
     stems from an aboriginal right—a right based on a group’s exclusive, long, and
12

13   continuous use of an area. 20 Instead, its claim rests on the premise that Congress

14   impliedly granted it appurtenant fishing rights in 1891. Indeed, exemption from state
15
     regulation cannot be based on a showing of aboriginal use in and of itself; there must
16

17
     be some recognition of or basis for the right contained in a federal treaty, agreement,

18   or statute. 21 Whether MIC possess off-reservation fishing rights under the 1891 statute
19

20

21

22           20
                 Native Vill. of Eyak v. Blank, 688 F.3d 619, 622 (9th Cir. 2012). While its claim is not
     premised on any aboriginal right to fish, it argues that it does in fact have a basis for asserting aboriginal
23   fishing rights in the area because many of the early members of the Community were other Alaskan
     natives, including Tlingit and Haida, who have been found to have aboriginal rights in the area.
24            21
                 See Organized Vill. of Kake v. Egan, 369 U.S. 60, 76 (1962) (holding that a state’s power
25   to regulate fishing was not limited where the Organized Village of Kake failed to show that they had
     “fishing rights derived from federal laws.”); see also Wahkiakum Band of Chinook Indians v. Bateman,
26   655 F.2d 176, 180 n.12 (9th Cir. 1981) (“An aboriginal right to fish has been recognized only in the
     context of interpretation of a ratified treaty or federal statute, where courts have held that aboriginal
27   fishing rights were impliedly reserved to the Indians. . . . . [W]e do not necessarily agree that there can
     be any aboriginal fishing right in the context of a tribe which no longer holds title to any lands and is
28   not a signatory to any ratified treaty.”). Furthermore, as noted by the State, the Alaska Native Claims
     Settlement Act, 43 U.S.C. § 1603(b)–(c), extinguished all claims premised on aboriginal title.

     Metlakatla Indian Community v. Dunleavy, et al.                               Case No. 5:20-cv-00008-JWS
     Order on Motion at Docket 22                                                                       Page 7
             Case 5:20-cv-00008-JWS Document 25 Filed 02/17/21 Page 7 of 19
1    turns on an examination of Congress’ intent. 22 To determine congressional intent with
2
     regard to rights conferred or altered in the context of Indian law the court looks at the
3

4
     statute or treaty itself, the surrounding circumstances, and the legislative history.

5    “Rights arising from these statutes must be interpreted liberally” with “doubtful
6
     expressions” resolved in the tribes’ favor. 23
7
             The 1891 statute itself says nothing with regard to fishing rights. It simply
8

9    reserves “the body of lands known as Annette Islands . . . for the use of the Metlakahtla
10
     [sic] Indians . . . and such other Alaskan natives as may join them, to be held and used
11
     by them in common” under rules and restrictions issued by the Secretary of the
12

13   Interior. 24 The only ambiguity within the statute was what Congress meant by “body

14   of lands known as Annette Islands.” That issue was resolved in Alaska Pacific
15
     Fisheries v. United States, 25 where the U.S. Supreme Court determined—citing the
16

17
     rule that the statute should be liberally construed—that in reserving the “body of lands

18   known as Annette Islands” Congress intended to “embrac[e] the intervening and
19
     surrounding waters as well as the upland.” 26 It held that Congress’ use of the
20
     geographical name of the islands was “descriptive of the entire area comprising the
21

22   islands,” including the immediately adjacent waters. 27 It consequently affirmed the
23

24

25           22
                  Rosebud Sioux Tribe v. Kneip, 430 U.S. 584, 586 (1977) (noting that interpretation of a
26   statute or treaty as to the extent of rights reserved depends on congressional intent).
              23
                  Parravano v. Babbitt, 70 F.3d 539, 544 (9th Cir. 1995).
27            24
                  26 Stat. 1101.
              25
                  248 U.S. 78 (1918).
28            26
                  Id. at 89.
              27
                  Id.

     Metlakatla Indian Community v. Dunleavy, et al.                        Case No. 5:20-cv-00008-JWS
     Order on Motion at Docket 22                                                                Page 8
             Case 5:20-cv-00008-JWS Document 25 Filed 02/17/21 Page 8 of 19
1    lower court’s decree that Congress reserved adjacent waters and shoreline out to 3,000
2
     feet for the exclusive use of the Community. 28 That is the extent of which the statute
3

4
     itself has been read to encompass fishing rights.

5            Nothing in the legislative history suggests that the 1891 reservation was meant
6
     to secure off-reservation fishing rights. Rather, the Congressional Record associated
7
     with the creation of the Reserve indicates that Congress sought to aid Father Duncan
8

9    in his efforts at forming a self-sufficient settlement in the United States for his
10
     community of “christian Indians.” 29 There is a discussion in the record about how the
11
     Metlakatlans had been disposed of their land by the bishop in British Columbia and
12

13   how the Metlakatlans had lost all the fixtures they had built on the land. There is

14   mention of the Metlakatlans’ fear that their efforts in creating a new settlement in the
15
     United States again could be lost. The Senator advocating for the reservation stated
16

17
     that “[t]he proposition of the amendment is simply to allow this band of Indians to

18   remain there under such rules and regulations as the Secretary of the Interior may
19
     impose, and give them some recognized footing at that place.” 30 He thought such
20
     action was warranted because the Community was a role model for “christian and God-
21

22   fearing people.” 31 Another advocate of the reservation likewise noted the limited
23
     nature of the reservation: “All the amendment proposes is that, until otherwise ordered
24
     by Congress, that island . . . upon which they have planted their town, shall be set apart
25

26

27           28
                  Id. at 89–90; Hynes v. Grimes Packing Co., 337 U.S. 86, 113–14 (1949).
             29
                  21 Cong. Rec. 10092 (September 16, 1890).
28           30
                  Id.
             31
                  Id.

     Metlakatla Indian Community v. Dunleavy, et al.                         Case No. 5:20-cv-00008-JWS
     Order on Motion at Docket 22                                                                 Page 9
             Case 5:20-cv-00008-JWS Document 25 Filed 02/17/21 Page 9 of 19
1    for them under such rules and regulations as the Secretary of the Interior may
2
     prescribe.” 32 There is mention that the Reserve would protect the islands from outside
3

4
     mining and timber interests, but nothing is specified about fishing interests.

5            The State cites language used by the government to grant off-reservation rights
6
     in various treaties predating the creation of the Reserve, and argues the failure to
7
     include similar language in the 1891 statute supports the conclusion that Congress did
8

9    not consider the need to secure broad fishing rights. The Palmer/Stevens treaties are a
10
     series of treaties between the United States and various Indian tribes located in the
11
     Northwest which were entered into at least thirty years before Congress created the
12

13   Reserve. In those treaties, the Indian tribes relinquished their interest in most of their

14   respective territories in exchange for monetary payments, small parcels of land
15
     reserved for their exclusive use, and other guarantees such as protection of their right
16

17
     to take fish “‘at all usual and accustomed grounds . . . in common with all citizens of

18   the Territory.’” 33 As noted by the Supreme Court, the negotiations surrounding these
19
     treaties demonstrated that the government recognized the importance of fishing to the
20
     tribes and sought to protect them from the risk that non-Indian settlers might seek to
21

22   monopolize their fisheries, and demonstrated that the tribes were interested in
23
     protecting their right to take fish at their usual places. 34 Given these circumstances,
24
     the term “usual and accustomed grounds” has been interpreted as granting off-
25

26

27           32
               Id.
             33
               Washington v. Wash. State Commercial Passenger Fishing Vessel Ass’n, 443 U.S. 658,
28   661–62 (1979) (quoting 10 Stat. 1133)).
            34
               Washington, 443 U.S. at 666–67.

     Metlakatla Indian Community v. Dunleavy, et al.                  Case No. 5:20-cv-00008-JWS
     Order on Motion at Docket 22                                                         Page 10
            Case 5:20-cv-00008-JWS Document 25 Filed 02/17/21 Page 10 of 19
1    reservation fishing rights. 35 The government’s treaty with the Colville Confederated
2
     Tribes, ratified by Congress a few months prior to the Community’s reservation,
3

4
     contained an even more straightforward reservation of rights: “The right to hunt and

5    fish in common with all other persons on lands not allotted to said Indians shall not be
6
     taken away or in anywise abridged.” 36 As argued by the State, these pre-dating treaties
7
     demonstrate that Congress was aware of tribes’ off-reservation fishing concerns and
8

9    knew how to address these issues if they had been intended to be secured as part of the
10
     reservation.
11
             MIC stresses that the State’s focus on the text of the statute and its legislative
12

13   history is far too narrow. It argues that in cases where courts have found implied off-

14   reservation rights there was no reliance on some textual ambiguity; rather, the courts
15
     look at the circumstances leading up to the creation of the reservation to see what
16

17
     rights, even if unstated, were necessarily retained by the tribe. Indeed, courts have

18   rejected the argument that off-reservation rights must be grounded in text. 37 Instead,
19
     such rights can be implied based on the circumstances surrounding the creation of the
20
     reservation:
21

22           This Court has long held that when the Federal Government withdraws
             its land from the public domain and reserves it for a federal purpose, the
23
             Government, by implication, reserves appurtenant water then
24           unappropriated to the extent needed to accomplish the purpose of the
             reservation. 38
25

26
             35
                   United States v. Winans, 198 U.S. 371 (1905); Puyallup Tribe, 391 U.S. at 398.
27           36
                   Antoine v. Washington, 420 U.S. 194, 196–97 (1975).
             37
                   Confederated Tribes of Chehalis Indian Reservation v. Washington, 96 F.3d 334, 342 (9th
28   Cir. 1996).
             38
                   Cappaert v. United States, 426 U.S. 128, 138 (1976).

     Metlakatla Indian Community v. Dunleavy, et al.                          Case No. 5:20-cv-00008-JWS
     Order on Motion at Docket 22                                                                 Page 11
            Case 5:20-cv-00008-JWS Document 25 Filed 02/17/21 Page 11 of 19
1

2
             The earliest court decision granting implied water rights was Winters v. United

3    States. 39 In Winters, the U.S. Supreme Court found that the tribes of the Fort Belknap
4
     Indian Reservation had a right to an apportionment of off-reservation water. In so
5
     doing, the Court relied on the fact that the Belknap Indian Reservation was part of a
6

7    much larger tract of land that the tribes had occupied and used, and that in consideration
8
     for their relinquishment of such land and given that the government sought to
9
     encourage agricultural activities on the reservation, there must have been an unstated
10

11   reserved right to have an adequate flow of water available there.
12           Similarly, in Colville Confederated Tribes v. Walton, 40 the Ninth Circuit held
13
     that the Colville Confederal Tribes were entitled to an allotment of water sufficient to
14

15
     permit irrigation of reservation lands and to maintain replacement fishing grounds. It

16   analogized the circumstances to those present in Winters:
17
             The Colville [tribes] were in a similar position when their reservation
18           was created. As in Winters, the Indians relinquished extensive land and
             water holdings when the reservation was created. Some gave up
19
             valuable tracts with extensive improvements. Congress intended to deal
20           fairly with the Indians by reserving waters without which their lands
             would be useless. 41
21

22   The reserved allotment was necessary, the court found, to serve the purposes of the
23
     reservation, which were to provide for a land-based agrarian society and to preserve
24
     the tribes’ access to fishing grounds. 42
25

26

27           39
                  207 U.S. 564, 576 (1908).
             40
                  647 F.2d 42 (1981).
28           41
                  Id. at 46–47.
             42
                  Id. at 48.

     Metlakatla Indian Community v. Dunleavy, et al.                 Case No. 5:20-cv-00008-JWS
     Order on Motion at Docket 22                                                        Page 12
            Case 5:20-cv-00008-JWS Document 25 Filed 02/17/21 Page 12 of 19
1            In United States v. Michigan, which MIC relies on, the Western District of
2
     Michigan applied Winters to hold that the Bay Mills Indian Community and the Sault
3

4
     Ste. Marie Tribe of Chippewa Indians had implied reserved rights to fish in certain off-

5    reservation waters of Lake Michigan. 43 The court came to this conclusion after
6
     analyzing—with what the State properly describes as “painstaking detail”            44
                                                                                              —the
7
     historical circumstances surrounding the creation of the reservation. It recognized the
8

9    tribes’ aboriginal rights that previously had been established and retained through a
10
     prior treaty, the tribes’ 12,000 years of using the fisheries, and the disparate bargaining
11
     position of the parties. It concluded that government’s 1836 treaty with the tribes never
12

13   extinguished their aboriginal fishing rights and both sides of the negotiations

14   understood that relinquishing such rights “would have been tantamount to agreement
15
     to a systematic annihilation of their culture, and perhaps their very existence” and that
16

17
     the tribes did not understand the treaty to limit their right to fish in the ceded water of

18   the Great Lakes. 45
19
             These cases—finding an implied reservation of water or fishing rights—provide
20
     little guidance as to the circumstances presented here. The Metlakatlans voluntarily
21

22   emigrated to the United States a few short years before the creation of the reservation.
23
     Unlike the circumstances in the cases discussed above, the Metlakatlans did not cede
24
     any territory in connection with the creation of their reservation and did not have any
25

26

27
             43
                  471 F. Supp. 192 (W.D. Mich. 1979).
28           44
                  Docket 24 at 11.
             45
                  471 F. Supp at 257–58.

     Metlakatla Indian Community v. Dunleavy, et al.                  Case No. 5:20-cv-00008-JWS
     Order on Motion at Docket 22                                                         Page 13
            Case 5:20-cv-00008-JWS Document 25 Filed 02/17/21 Page 13 of 19
1    rights to be retained. It did not have a land claim to settle with the United States and
2
     consequently did not engage in negotiations from which some additional or implied
3

4
     intent could be inferred or understood.           As noted by the State, “the fact that

5    Metlakatlans provided no consideration for the Annette Islands Reserve . . . serves as
6
     the initial fissure from which MIC’s alleged claims of an implied off-reservation
7
     fishing right caves and crumbles.” 46
8

9            Confederated Tribes of Chehalis Indian Reservation v. Washington 47 is a
10
     relatively more recent example of the Ninth Circuit considering the issue of implied
11
     off-reservation rights. In that case the Shoalwater Bay Tribe and the Confederated
12

13   Tribes of the Chehalis Indian Reservation separately sought a determination that they

14   possessed off-reservation fishing rights within the Chehalis and other nearby river
15
     systems. The court explained that a tribes’ continuous exercise of its right to fish an
16

17
     area—that is, an aboriginal right—does not confer a present right to fish off-reservation

18   because extinguishment of aboriginal title to land also extinguishes any corresponding
19
     use and occupancy rights, unless those rights expressly or impliedly have been reserved
20
     in a ratified treaty, statute, or executive order. 48 The court turned to the executive
21

22   orders creating the tribes’ respective reservations to consider whether the orders
23
     contained implied reservations of fishing rights. Citing Colville, the court noted that
24
     it must identify the purposes meant to be served by the creation of the reservations and
25

26

27
             46
                  Docket 24 at p. 14.
28           47
                  96 F.3d 334 (9th Cir. 1996).
             48
                  Id. at 341–42.

     Metlakatla Indian Community v. Dunleavy, et al.                 Case No. 5:20-cv-00008-JWS
     Order on Motion at Docket 22                                                        Page 14
            Case 5:20-cv-00008-JWS Document 25 Filed 02/17/21 Page 14 of 19
1    the rights associated therewith. It recognized that “the specific purposes of executive-
2
     order reservations were often unarticulated” and therefore identifying such purposes
3

4
     required examining the circumstances surrounding the reservation’s creation and the

5    history of the tribe for whom the reservations were created. 49 As to the Chehalis tribes
6
     and their reservation, the Ninth Circuit upheld the lower court’s finding that the
7
     executive order creating their reservation did not impliedly retain or confer off-
8

9    reservation fishing rights despite its acknowledgement that these tribes were
10
     historically dependent on fish. The Ninth Circuit cited with approval the lower court’s
11
     finding that the executive order creating the reservation was not based upon an
12

13   agreement between the government and the tribes and that the tribes did not believe

14   they were obtaining any treaty rights.            50
                                                            It also cited predating government
15
     correspondence to conclude that the primary purpose of the reservation was to provide
16

17
     the tribes farmland. Letters also confirmed that the government believed the tribes’

18   fishing needs could be fulfilled at the fishing grounds contained within the reservation,
19
     suggesting the executive order did not intend to reach off-reservation rights. 51 As for
20
     the Shoalwater Bay tribe and their reservation, the Ninth Circuit upheld the lower
21

22   court’s determination that there was no executive intent to confer off-reservation
23
     fishing rights. The fact that the reservation lands were chosen because they were
24

25

26

27
             49
                  Id. at 342.
28           50
                  Id.
             51
                  Id. at 342–43.

     Metlakatla Indian Community v. Dunleavy, et al.                    Case No. 5:20-cv-00008-JWS
     Order on Motion at Docket 22                                                           Page 15
            Case 5:20-cv-00008-JWS Document 25 Filed 02/17/21 Page 15 of 19
1    proximate to fishing resources was not sufficient in and of itself to support an implied
2
     off-reservation fishing right. 52
3

4
             The circumstances here are more in line with those in Chehalis. Like the

5    reservations in that case, the one granted to the Community was not based upon treaty
6
     negotiations or any other agreement. The congressional record, which provides insight
7
     into the purpose of the reservation, much like the government correspondence
8

9    surrounding the executive orders did in Chehalis, indicates that the purpose was a land
10
     grant with a missionary-type purpose. Congress sought to provide the Metlakatlans a
11
     secure place to live and to encourage the establishment of a self-sufficient, Christian
12

13   community that other Alaska natives would emulate. 53 As was the case in Chehalis,

14   the fact that the Metlakatlans are fish-reliant people and the fact that the Annette
15
     Islands are proximate to fishing grounds are not sufficient grounds from which to find
16

17
     special implied off-reservation fishing rights.

18           MIC points to Alaska Pacific Fisheries to support its assertion that Congress
19
     did in fact intend to protect the Community’s broad access to fishing grounds, and that
20
     the Court must consider the Community’s “need to maintain [itself] under changed
21

22   circumstances.” 54 As noted above, in that case the Supreme Court held that when
23
     Congress reserved “the body of lands known as Annette Islands” it meant to include
24

25

26
             52
                Id. at 343.
27           53
                21 Cong. Rec. 10092.
             54
                 Colville Confederated Tribes, 647 F.2d at 47 (citing Alaska Pacific Fisheries for the
28   proposition that courts must consider what the Indians for whom the reservation was created needs to
     maintain itself).

     Metlakatla Indian Community v. Dunleavy, et al.                        Case No. 5:20-cv-00008-JWS
     Order on Motion at Docket 22                                                               Page 16
            Case 5:20-cv-00008-JWS Document 25 Filed 02/17/21 Page 16 of 19
1    the “intervening and surrounding waters.” 55 It based its broad interpretation of the
2
     geographical name on the fact that “the purpose of creating the reservation was to
3

4
     encourage, assist and protect the Indians in their effort to train themselves to habits of

5    industry, become self-sustaining and advance to the ways of civilized life.” 56
6
     Including the adjacent fishing grounds helped realize that purpose. It also noted that
7
     the Metlakatlans themselves understood the reservation to include the immediately
8

9    adjacent waters as part of the islands. MIC points out that the Metlakatlans were not
10
     party to the case and therefore the Court had no occasion to define the extent of its
11
     right to access fisheries, but that the Court’s reasoning strongly favors the existence of
12

13   an implied off-reservation fishing right. That is, it argues that Congress’ goal of

14   encouraging a self-sufficient community necessarily means that they intended to
15
     protect the Community’s fishing practices in general—the statute must have impliedly
16

17
     granted non-exclusive rights to nearby fishing grounds because they are necessary to

18   support the Community, particularly in the face of changed and depleted fishing
19
     grounds in the Reserve.
20
             The Court disagrees that Congress’ goal of encouraging a self-sufficient
21

22   settlement means that Congress intended to grant the Community extended fishing
23
     rights in the area or otherwise understood that such rights necessarily would be
24
     appurtenant to the reservation itself. As discussed above, implied off-reservation
25

26

27

28           55
                  248 U.S. at 89.
             56
                  Id.

     Metlakatla Indian Community v. Dunleavy, et al.                 Case No. 5:20-cv-00008-JWS
     Order on Motion at Docket 22                                                        Page 17
            Case 5:20-cv-00008-JWS Document 25 Filed 02/17/21 Page 17 of 19
1    fishing rights have been found based on circumstances involving more than just a
2
     tribe’s historical reliance on fishing and an intent to encourage self-sufficiency. Unlike
3

4
     the other implied off-reservation water or fishing rights cases discussed above, the

5    Metlakatlans voluntarily emigrated to the United States a few short years before the
6
     creation of the reservation; they were not forcefully relocated and had no land claim to
7
     settle with the United States. They did not engage in negotiations from which some
8

9    additional or implied intent could be inferred or understood. The Alaska Pacific
10
     Fisheries case decided what Congress meant to include as part of the “the lands known
11
     as the Annette Islands.” The reasoning used to construe the Reserve’s boundaries
12

13   liberally does not extend to provide the Community with a federally recognized right

14   to fisheries within proximity of the Reserve as needed to secure an adequate supply of
15
     fish. Such a right simply cannot be implied from the language of the 1891 statute, the
16

17
     congressional record associated with its passage, and the history of the Community’s

18   relocation to the Annette Islands.
19
             MIC also argues that the right to fish off-reservation must have been impliedly
20
     granted because its practice of fishing outside of the Reserve from the 1890s through
21

22   the mid-1970s was widely known, acknowledged, and accepted. It asserts that “[t]he
23
     Government’s failure to stop the Metlakatlans from fishing off-reservation creates a
24
     particularly strong inference that a reserved right exists.” 57 This Court, however,
25

26   agrees with the State’s position that the failure of the federal government to regulate

27

28
             57
                  Docket 23 at 27.

     Metlakatla Indian Community v. Dunleavy, et al.                 Case No. 5:20-cv-00008-JWS
     Order on Motion at Docket 22                                                        Page 18
            Case 5:20-cv-00008-JWS Document 25 Filed 02/17/21 Page 18 of 19
1    or limit the Metlakatlans off-reservation fishing was not due to some recognized right
2
     granted to the Community in 1891, but rather due to the minimal regulation of the
3

4
     area’s fisheries in general. 58

5                                           V.     CONCLUSION
6
                      Based on the preceding discussion, the State’s motion to dismiss at
7
     docket 22 is GRANTED.
8

9                     IT IS SO ORDERED this 17th day of February, 2021, at Anchorage,
10
     Alaska.
11

12                                                                /s/ John W. Sedwick
13                                                              JOHN W. SEDWICK
                                                          Senior United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26
             58
               See Docket 24 at 15–16, which the Court references and adopts herein. See John H. Clark,
27   Andrew McGregor, Robert D. Mecum, Paul Krasnowski and Amy M. Carroll, The Commercial
     Salmon Fishery in Alaska, Alaska Fishery Research Bulletin (ADF&G), Vol. 12 no.1, 2006, at 1–3,
28   available at http://www.adfg.alaska.gov/fedaidpdfs/AFRB.12.1.001-146.pdf (accessed on Feb. 15,
     2021).

     Metlakatla Indian Community v. Dunleavy, et al.                       Case No. 5:20-cv-00008-JWS
     Order on Motion at Docket 22                                                              Page 19
            Case 5:20-cv-00008-JWS Document 25 Filed 02/17/21 Page 19 of 19
